Citation Nr: 0317428	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for keloid scars of the left foot as a result of vein 
donor graft sites.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977 and from July 1979 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In December 2000, the Board denied the veteran's claim of 
entitlement to a higher initial evaluation for keloid scars.  
The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court), and, in a December 
2002 order, the Court vacated this denial.  As such, this 
issue is again before the Board on appeal.

Also, in December 2000, the Board remanded the issues of 
entitlement to service connection for a right foot disorder 
and entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee for 
additional action.  The Board also remanded the issue of 
entitlement to service connection for spasms of the left side 
of the back and neck, with scoliosis and degenerative disc 
disease, but, in December 2002, the RO granted service 
connection for a back disorder.

In January 2003, the veteran requested a VA Travel Board 
hearing.  He was scheduled for such a hearing in July 2003, 
but he cancelled this hearing by letter in June 2003.  See 38 
C.F.R. § 20.704(e) (2002).

The claims of entitlement to higher initial evaluations for 
keloid scars and for degenerative joint disease of the right 
knee are addressed in the REMAND section of this decision.  
In this section, the Board will also address the assigned 20 
percent evaluation for a back disorder, as the veteran has 
indicated disagreement with this evaluation.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is competent medical evidence of an etiological 
relationship between the veteran's current right foot drop 
disorder and service.



CONCLUSION OF LAW

A right foot disorder, including right foot drop, was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the service connection issue on appeal.  Given the favorable 
action taken below, however, no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In August 1979, during service, the veteran was seen for 
complaints of right drop foot for ten days, following a 
parachute jump in which he landed on his feet.  An impression 
of right foot drop of unknown etiology was rendered.  He was 
also seen for right foot dysfunction in October 1979.  In 
February 1980, he complained of "toe dragging" of the right 
foot and continued to claim right foot drop symptoms.  No 
right foot abnormalities, however, were indicated in his 
April 1995 separation examination report.

During his August 1995 VA orthopedic examination, the veteran 
described having a dropped foot on the right leg until about 
1988, when he was reportedly able to regain normal muscle 
strength by walking three to four miles a day.  There was 
good dorsiflexion of the right foot against resistance; 
however, during his December 1996 VA orthopedic examination, 
the veteran again reported a right foot drop that caused 
problems when he walked down stairs.  The examiner diagnosed 
full range of motion in the right ankle, with a complaint of 
foot drop when going down stairs.  

At his February 2000 VA hearing, the veteran testified that 
his right foot drop was "the constant plague of my life," 
causing him to keep his leg tight at all times.

The veteran underwent a further VA examination in November 
2002, with an examiner who reviewed his claims file.  This 
examiner noted that the veteran developed a right foot drop 
following a 1979 fall on stairs that resulted in weight 
shifting.  Upon examination, the veteran was able to stand 
and walk on his heels and toes without pain and spasm.  The 
examiner noted the following:

Predominately [sic], the anterior tibial 
muscles, which flex the toes and the foot 
dorsally, are supplied by L5, but S1 is 
close by laterally.  Because of the 
footdrop problem and the knee problem, 
[the veteran] shifted weight to the left 
side, and while weight shifting is not 
likely sufficient to cause bulging disks, 
if he developed bulging disks when he 
jumped to keep from falling on the stairs 
and after which he immediately sensed 
right groin pain and shortly thereafter 
footdrop problems, I think that it is 
fair to postulate that the L5, S1, and S2 
nerve roots on the right side were 
subjected to some undue pressure.  He 
still wears high top shoes that are laced 
up to prevent footdrop on the right.

The examiner further indicated that the veteran's "problem" 
was much more likely than not related to injuries sustained 
in 1979, during service.

Subsequently, the RO cited this examination report in 
granting service connection for a back disorder in December 
2002.

In this case, the veteran's service medical records confirm 
treatment for a right foot drop problem that required 
treatment for several months in 1979 and 1980.  Although this 
problem was not indicated to be present during examinations 
in 1995, the veteran's reported foot drop symptoms were again 
noted during a December 1996 VA examination.  The examiner 
who conducted the November 2002 VA examination primarily 
focused on spinal symptoms and provided little description of 
the veteran's reported foot drop symptoms.  This examiner, 
however, indicated that the veteran still wore special shoes 
to prevent symptoms of right foot drop and described a close 
correlation between the veteran's foot functions and L5-S1.  
Finally, after summarizing all of this symptomatology, the 
examiner opined that it was much more likely than not that 
the veteran's "problem" was etiologically related to 
service.

Ideally, an examination report with much more specific detail 
as to the nature and etiology of the veteran's right foot 
drop would be preferable.  There is, however, evidence of 
both a diagnosed right foot drop disorder during service and 
current right foot drop symptomatology, and the examination 
in November 2002 indicates that the veteran's right foot 
functions are significantly impacted by his service-connected 
lumbosacral spine disorder.  See 38 C.F.R. § 3.310.  Taken as 
a whole, this evidence suggests that it is at least as likely 
as not that the veteran has a right foot drop disorder which 
is etiologically related to injuries in 1979, during service.  

Under 38 U.S.C.A. § 5107(b), all doubt is to be resolved in a 
claimant's favor when there is an approximate balance of 
positive and negative evidence regarding an outstanding 
issue.  Here, the evidence of record is in such equipoise, 
and to remand this case for a more thorough examination at 
this point is unnecessary and would only result in further 
delay.  Rather, after resolving all doubt in the veteran's 
favor, the Board has determined that service connection is 
warranted for a right foot disorder, to include right foot 
drop.  To this extent, the appeal is granted. 



ORDER

The claim of entitlement to service connection for a foot 
disorder is granted.



REMAND

In the December 2002 order, the Court indicated that its 
primary reason for vacating the Board's decision on the claim 
for a higher initial evaluation for keloid scars of the left 
foot was that the Board had not considered whether separate 
evaluations should be assigned for each scar of the left 
foot.  The Board notes that this disability has not been 
addressed by a VA examination since December 1996.  
Accordingly, a more contemporaneous examination is warranted 
prior to Board consideration of this issue.

The Board also notes that the veteran's right knee disorder 
has not been addressed upon examination since December 1996, 
and a more contemporaneous examination is needed before Board 
action on this case as well.  Moreover, subsequent to the 
issuance of a December 2002 Supplemental Statement of the 
Case, the RO has received multiple new private medical 
records, including an MRI report, addressing this particular 
disorder.  The RO, however, has not issued an additional 
Supplemental Statement of the Case addressing these reports.  
See 38 C.F.R. §§ 19.9 and 19.31 (2002).  

In the December 2000 remand, the Board noted the absence of 
service medical records for the period of active duty from 
August 1973 to August 1977 and requested additional efforts 
to obtain such records.  In December 2000, the RO contacted 
the National Personnel Records Center in St. Louis, Missouri 
for records from the first period of service, but it does not 
appear that the RO ever received a response to this request.  
Particularly in view of the VCAA, further efforts should be 
made to obtain these service medical records, and, if such 
records are not available, documentation to that effect 
should be included in the claims file.

Finally, as noted above, the RO granted service connection 
for a "back disorder" in December 2002, following the 
Board's remand of the issue of entitlement to service 
connection for spasms of the left side of the back and neck, 
with scoliosis and degenerative disc disease.  In a January 
2003 statement, the veteran stated that he was appealing the 
assigned 20 percent evaluation for this disorder, as well as 
"the failure to apply a rating for my documented case of 
scoliosis . . . and my abnormal lordosis as a result of 
severe spasms."  This statement constitutes a Notice of 
Disagreement under 38 C.F.R. § 20.201 (2002), but the RO did 
not issue a Statement of the Case.  Accordingly, this should 
be accomplished on remand, along with consideration of the 
questions raised by the veteran as to whether separate 
evaluations should be assigned for the different 
manifestations of his back disorder.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2002).

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  In a letter, the RO should inform the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  

2.  The RO should also take all necessary 
steps to obtain service medical records 
from the veteran's first period of active 
duty service from August 1973 to August 
1977.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The RO should then afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected keloid 
scars of the left foot and his right knee 
disorder.  The examiner should be 
provided with the claims file and must 
review the entire claims file in 
conjunction with the examination.  With 
regard to the keloid scars, the examiner 
should comment on the degree of any pain, 
ulceration, and/or limitation of function 
of an affected part of each scar, taken 
individually.  Also, the examination 
should include range of motion testing of 
the right knee, a discussion of the 
degree of any painful motion or 
functional loss due to pain, and 
commentary as to whether the knee 
disability is productive of either 
instability or arthritis.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
typewritten report.

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to higher initial 
evaluations for keloid scars of the left 
foot and a right knee disorder.  
Consideration should be given to the 
question of whether separate evaluations 
are warranted for arthritis and 
instability of the right knee.  If the 
determination of either claim remains 
less than fully favorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

5.  The RO should also issue a Statement 
of the Case addressing the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for a back disorder, 
with consideration given to the concerns 
raised by the veteran about whether 
separate evaluations should be assigned 
for multiple back problems (e.g., 
scoliosis, spasms).  In this issuance, 
the RO should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2002), as 
well as a discussion of the veteran's 
rights and responsibilities in completing 
an appeal as to this issue. 

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



